     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 1 of 19



 1   Jared Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz,
 6   Sonia Rodriguez, Christina Verduzco, Jackie Thomas,
     Jeremy Smith, Robert Gamez, Maryanne Chisholm,
 7   Desiree Licci, Joseph Hefner, Joshua Polson, and
     Charlotte Wells, on behalf of themselves and all others
 8   similarly situated
     [ADDITIONAL COUNSEL LISTED ON
 9   SIGNATURE PAGE]
10   Asim Dietrich (Bar No. 027927)
     ARIZONA CENTER FOR DISABILITY LAW
11   5025 East Washington Street, Suite 202
     Phoenix, Arizona 85034
12   Telephone: (602) 274-6287
     Email: adietrich@azdisabilitylaw.org
13   Attorneys for Plaintiff Arizona Center for Disability Law
14   [ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE]
15
16                            UNITED STATES DISTRICT COURT

17                                  DISTRICT OF ARIZONA

18   Victor Parsons; Shawn Jensen; Stephen Swartz;             No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
19   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph           PLAINTIFFS’ EMERGENCY
20   Hefner; Joshua Polson; and Charlotte Wells, on            MOTION REGARDING
     behalf of themselves and all others similarly             DEFENDANTS’
21   situated; and Arizona Center for Disability Law,          PREVENTION,
                          Plaintiffs,                          MANAGEMENT, AND
22                                                             TREATMENT OF COVID-19
             v.
23   David Shinn, Director, Arizona Department of              (Expedited Briefing and
     Corrections; and Richard Pratt, Division Director,        Telephonic Status Hearing
24   Division of Health Services Contract Monitoring           Requested)
     Bureau, Arizona Department of Corrections, in their
25   official capacities,
26                        Defendants.

27
28
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 2 of 19



 1          Plaintiffs respectfully request that the Court order Defendants to collaborate with
 2   Dr. Marc Stern, the Court’s expert, to immediately develop and implement a plan for the
 3   prevention and management of COVID-19 in the State’s prisons. Plaintiffs ask that the
 4   Court expedite the deadline for responsive briefing, if any, from Defendants, and that the
 5   Court set this matter for a telephonic status hearing as soon as practicable, in accord with
 6   Paragraph 5 of General Order 20-10, Court Operations Under the Exigent Circumstances
 7   Created by Coronavirus Disease (COVID-19).1 A proposed order is attached.
 8                                       Factual Background
 9          “On March 11, 2020, the World Health Organization announced that the COVID-
10   19 outbreak can be characterized as a pandemic, as the rates of infection continue to rise
11   in many locations around the world and across the United States.” Proclamation on
12   Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19)
13   Outbreak       (Mar.     13,    2020),    https://www.whitehouse.gov/presidential-actions/
14   proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-
15   19-outbreak/ (“Proclamation on Declaring a National Emergency”). Also on March 11,
16   Arizona Governor Doug Ducey declared a statewide state of emergency, under Ariz. Rev.
17   Stats. § 26-303(D) and § 26-301(15). [See “Declaration of Emergency,” available at
18   https://azgovernor.gov/sites/default/files/declaraton_0.pdf] In his declaration, Governor
19   Ducey noted that “COVID-19 poses a serious public health threat for infectious disease
20   spread to Arizona residents and visitors if proper precautions recommended by public
21   health are not followed;” “the spread of COVID-19 can lead to severe respiratory illness,
22   disease complications, and death for Arizona residents, particularly those with underlying
23   medical conditions or the elderly,” and “it is necessary and appropriate to take action to
24   ensure the spread of COVID-19 is controlled and that the residents of Arizona remain safe
25   and healthy.” Id. The same day, he issued an executive order stating that “it is important
26   to institute enhanced protections at facilities that treat and house populations most at risk
27
28          1
                See http://www.azd.uscourts.gov/sites/default/files/general-orders/20-10.pdf.
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 3 of 19



 1   if they contract COVID-19.” See Exec. Order 2020-07, “Proactive Measures to Protect
 2   Against COVID-19,” https://azgovernor.gov/sites/default/files/eo_2020-07.pdf. Two days
 3   later, President Trump declared a national emergency, noting that “[t]he spread of
 4   COVID-19 within our Nation’s communities threatens to strain our Nation’s healthcare
 5   systems.” Proclamation on Declaring a National Emergency.
 6         Plaintiffs’ counsel visited Arizona State Prison Complex (“ASPC”)-Florence on
 7   March 11 and 12, 2020, for a previously scheduled monitoring visit. The visit confirmed
 8   that current conditions in Arizona’s prisons, and Defendants’ inadequate planning, will
 9   foster the spread of the virus. Plaintiffs’ counsel met with Defendant Pratt, counsel for
10   Defendants and Centurion, and facility health administration at ASPC-Florence on March
11   12, and discussed COVID-19 and the facility’s (and department’s) planned response. [See
12   Declaration of Corene Kendrick (“Kendrick Decl.”), ¶¶ 11-15, filed herewith; Declaration
13   of Rita Lomio (“Lomio Decl.”), ¶¶ 17-24, filed herewith]. ADC and its health care
14   contractor Centurion had no articulable plan for managing and preventing the spread of
15   the virus. [Kendrick Decl. ¶¶ 11-12, 15; Lomio Decl. ¶¶ 17-24] On March 14, 2020,
16   Plaintiffs’ counsel notified Defendants by letter of ADC’s failure to plan for COVID-19.
17   Kendrick Decl., Ex. 1. The letter indicated that Plaintiffs would seek the Court’s
18   assistance and an order, and noted:
19         We are extremely concerned that ADC and Centurion were unable to
           describe any plans to address the pandemic or to protect and treat the
20         many elderly and ill patients in the prison beyond stating that they
           planned to come up with a plan. The tens of thousands of people in ADC
21         custody are highly vulnerable to outbreaks of contagious illnesses, and the
           risk here is only heightened by the unsanitary conditions in the prisons,
22         failure to take strong and sensible precautionary measures, and the already
           inadequate medical staffing and treatment. We are deeply concerned that
23         when COVID-19 enters the Arizona prison system, our clients will suffer
           unnecessary pain and death. Failure to address COVID-19 in the state’s
24         prisons also threatens the community at large, as thousands of
           correctional, health care, and other staff interact with the incarcerated
25         population every day, and then return to their homes and communities.
26   Id. at 1 (emphasis in original). The letter attached a five-page memorandum that Dr. Stern
27   provided to the Washington Association of Sheriffs and Police Chiefs with his suggestions
28   on how to manage COVID-19 in the state’s jails, based on current recommendations of

                                                -2-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 4 of 19



 1   the Centers for Disease Control (“CDC”). See id. at Ex. A to Ex. 1.
 2          Plaintiffs’ counsel requested that Defendants create and implement an “appropriate,
 3   evidence-based, substantive, and detailed plan [that] can help prevent an outbreak,
 4   minimize its impact if an outbreak does occur, and contribute to broader efforts in the
 5   state and the country to ‘flatten the curve’ of the outbreak.” Kendrick Decl., Ex. 1 at 2.2
 6   Plaintiffs’ counsel indicated that components of such a plan include but are not limited to:
 7           Patient education;
 8           Screening, testing, treatment, and housing of class members;
 9           Provision of hygiene and cleaning supplies;
10           Health care and custody staffing plans; and
11           Coordination with community hospitals and among the ten prison institutions.
12   Id., Ex. 1 at 3-11. As of the time of the filing of this motion, Plaintiffs’ counsel has not
13   received a response to this letter. Kendrick Decl., ¶ 18.
14          Among other things, the letter detailed the following:
15           ASPC-Florence facility health administration and Defendant Pratt indicated that
16              they had not yet developed a plan to address COVID-19. Defendant Pratt –
17              who is the highest ranking official at ADC with job duties related to the
18              provision of health care to incarcerated people – stated that he not yet seen any
19              information or guidance from the Arizona Department of Health Services
20              regarding outreach to incarcerated people and staff regarding the management
21              and prevention of COVID-19. [Kendrick Decl., Ex. 1 at 1-2; see also id. ¶ 15;
22
23          2
                See also Jennifer Gonnerman, How Prisons and Jails Can Respond to the
     Coronavirus,       THE     NEW      YORKER,     March     14,     2020,     available    at
24   https://www.newyorker.com/news/q-and-a/how-prisons-and-jails-can-respond-to-the-
     coronavirus (hereinafter “Dr. Venters interview”) (Q&A with Dr. Homer Venters,
25   epidemiologist and former chief medical director at Rikers Island jail: “All of the new
     terms of art that everybody has learned in the last two weeks, like ‘social distancing’ and
26   ‘self-quarantine’ and ‘flattening the curve’ of the epidemic—all of these things are
     impossible in jails and prisons, or are made worse by the way jails and prisons are
27   operated. Everything about incarceration is going to make that curve go more steeply up.
     [. . .] To the extent that we don’t do a good job in jails and prisons, we will certainly
28   prolong the life of this outbreak.”).

                                                  -3-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 5 of 19



 1             Lomio Decl., ¶ 19]
 2          The Florence site medical director – who started in this position in December
 3             2019, and said he had not previously worked for Centurion or in a prison setting
 4             – offered a series of uninformed, flippant, and implausible comments about
 5             COVID-19 and medically fragile patients’ use of hygiene supplies, including
 6             that these severely disabled patients had hidden “contraband” soap, towels, and
 7             washcloths in the housing unit’s ceiling panels. [Kendrick Decl. Ex. 1 at 2, 8
 8             (“They say this thing will die by itself,” “We have people with dengue and we
 9             don’t treat that,” and “The first case was not in China, it was in Germany.”); see
10             Lomio Decl. ¶¶ 20, 22; Kendrick Decl. ¶¶ 13-14]
11          Plaintiffs’ counsel observed dirty and unventilated dorms, tents, and Quonset
12             huts that housed elderly and/or medically frail people with chronic health
13             conditions and multiple disabilities. [Kendrick Decl., Ex. 1 at 2; id. at ¶¶ 3-4,
14             8-9, 16; (describing conditions inside Central Unit’s infirmary, HU-8, HU-10,
15             and East Unit’s Quonset huts); Lomio Decl., ¶ 6 (describing conditions at South
16             Unit’s dormitories); Declaration of Maya Abela (“Abela Decl.”), ¶¶ 9-10, 12-14
17             (observing no soap dispensers or soap in North Unit bathrooms in the housing
18             units and squalid conditions in tents with leaking roofs); Declaration of Amy
19             Fettig (“Fettig Decl.”), ¶ 4 (describing the filthy cells of seriously mentally ill
20             people in Kasson Unit’s mental health unit)]3
21          Inadequate and incomplete education materials for incarcerated people and
22             staff, with class members reporting that the only knowledge they had of
23             COVID-19 was courtesy of television or word-of-mouth rumors on the prison
24             yard. [Kendrick Decl. Ex. 1 at 3; id. at ¶¶ 5-6, 8-10, 16-17; Lomio Decl. ¶ 3;
25             Abela Decl. ¶¶ 3, 15; Fettig Decl. ¶ 6]4
26
           3
              At Plaintiffs’ counsel’s request, photos were taken of these conditions by
27   Defendants’ staff, but have not yet been provided to Plaintiffs’ counsel.
           4
             See also Dr. Venters interview (“People still are going to be watching T.V. So
28   they watch T.V., and they hear about the importance of hand-washing, but there is no soap

                                                 -4-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 6 of 19



 1           The senior Assistant Director of Nursing (“ADON”) reported that she and other
 2             health care staff had not yet received training on how or when to use the
 3             screening instrument, but the FHA stated it would be used starting Monday,
 4             March 16, 2020. [Kendrick Decl. Ex. 1 at 5; Abela Decl. ¶ 4; Lomio Decl.
 5             ¶¶ 8, 10, 18] Plaintiffs’ counsel requested a copy of the screening instrument
 6             while on-site and have not yet received it. [Lomio Decl. ¶ 8]
 7           Incarcerated people reported that they were not provided any disinfectant
 8             cleaning supplies to clean their cells or personal bed space, but rather were told
 9             to use their personal supplies of shampoo or soap to clean hard surfaces.
10             [Kendrick Decl. Ex. 1 at 5; id. ¶¶ 6, 8, 10, 16; Abela Decl. ¶¶ 9-10; Fettig Decl.
11             ¶ 5]5    All class members, including indigent people, must pay for soap and
12             basic hygiene supplies, pursuant to an order issued by Defendant Shinn in
13             October 2019 that all supplies provided to indigent class members will be
14             charged to their inmate trust accounts. [Kendrick Decl. Ex. 1, at 5-7; see also
15             id., Ex. C of Ex. 1]      Such a policy predictably results in class members
16             declining to order basic hygiene supplies as simple—and as critical to public
17             safety—as a bar of soap. Incarcerated people in Arizona’s prisons – if they are
18             lucky enough to have a job – are paid pennies an hour (before mandatory
19             deductions are taken out of their pay).6 Plaintiffs’ counsel requested that the
20             department suspend this policy change. [Kendrick Decl. Ex. 1 at 8]
21
22   for them. They hear about the importance of going to the hospital or the doctor when you
     have certain symptoms, but that is not available to them. That level of hypocrisy or double
23   standard is really fodder for serious chaos behind bars.”).
             5
               This is not the first time that class members have reported to counsel that they are
24   reduced to using their personal supplies of shampoo and soap to clean their cells or bed
     area in dorms. See, e.g., Doc. 3508-1 at 41 (report from December 2019 monitoring visit
25   to ASPC-Eyman) (“[P]eople at 1-Baker and 4-Alpha reported that they were not provided
     any cleaning supplies for their cells and they had to use hygiene products such as bars of
26   soap or shampoo to clean their cells.”).
             6
               In the Arizona prison system, someone designated as “functionally illiterate” can
27   make only 10 cents per hour. See Ariz. Dep’t of Corr., Department Order 903: Inmate
     Work          Activities         §      903.2.5.1       (rev.     Feb.       24,        2018),
28   https://corrections.az.gov/sites/default/files/policies/900/0903_032519.pdf.

                                                  -5-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 7 of 19



 1          Class members at a medical housing unit at Florence-Central reported that the
 2              night before Plaintiffs’ counsel visit, their housing unit was aggressively
 3              searched and all soap, towels, and washcloths deemed to be “in excess of what
 4              you need” were confiscated by ADC officers, even when those items had been
 5              provided by medical staff, which class members interpreted to be a threatening /
 6              retaliatory action for speaking with Plaintiffs’ counsel the following day.
 7              [Kendrick Decl. Ex. 1 at 7; id. ¶ 3].7
 8          ADC has designated as contraband any hand sanitizer that contains ethyl
 9              alcohol, and historically has prohibited staff and visitors from possessing or
10              bringing alcohol-based hand sanitizer into the prisons. [Kendrick Decl. ¶ 2]8
11              Plaintiffs’ counsel observed on March 11, 2020 (and had photographs taken,
12              which have not yet been provided by Defendants, of) a hand sanitizer station in
13              the North Unit clinic, that was clearly labeled with a Post-It note on it stating
14              “Out.” [Lomio Decl. ¶ 12; Abela Decl. ¶ 7] The Assistant Director of Nursing
15              said she thought that was the only sanitizer station in the clinic. [Lomio Decl.
16              ¶ 12] This clearly endangers the well-being of health care staff, custody staff,
17              and patients in the clinic. At ASPC-Douglas, Defendants admit that there has
18              been intermittent access to running water in recent months, because the well
19
           7
             These threatening actions are paradigmatic examples of the Court’s past concern
20   that Defendants’ employees’ actions threatened and/or chilled class members’ abilities to
     communicate with class counsel and / or the Court. [See, e.g. Doc. 1734 and 2209]
21
           8
               The Centers for Disease Control advises that
22
           [I]f soap and water are not available, using a hand sanitizer with at least
23         60% alcohol can help you avoid getting sick and spreading germs to others.
           [. . .] Many studies have found that sanitizers with an alcohol concentration
24         between 60–95% are more effective at killing germs than those with a lower
           alcohol concentration or non-alcohol-based hand sanitizers. Hand sanitizers
25         without 60-95% alcohol 1) may not work equally well for many types of
           germs; and 2) merely reduce the growth of germs rather than kill them
26         outright.
27   Centers for Disease Control, Show Me the Science – When & How to Use Hand Sanitizer
     in Community Settings, available at https://www.cdc.gov/handwashing/show-me-the-
28   science-hand-sanitizer.html.

                                                   -6-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 8 of 19



 1                that supplies water to most of the prison was contaminated. [Kendrick Decl.
 2                Exs. 3-4 (Feb. 13, 2020 letter from Plaintiffs’ counsel to ADC attorneys and
 3                Mar. 9, 2020 response)]9
 4              Class members also reported to Plaintiffs’ counsel during the ASPC-Florence
 5                monitoring visit that the mandatory $4 co-pay charged to them every time they
 6                seek health care via a Health Needs Request (“HNR”) was a major disincentive
 7                to seeking care. [Kendrick Decl. ¶ 17 and Ex. 1 at 5] If someone is being paid
 8                10 cents an hour, a $4.00 copay is the equivalent of 40 hours’ worth of work.10
 9                Plaintiffs’ counsel requested in their March 14, 2020 letter that ADC follow the
10                lead of other states and discontinue all or some co-pays. [See Kendrick Decl.
11                Ex. 1 at 5 (As of Mar. 13, 2020, “Alabama, Maine, and Connecticut are
12                temporarily suspending all medical co-pays. Minnesota, Florida, Pennsylvania,
13                and Georgia are suspending copays for flu and COVID-19–related symptoms.
14                California ended all copays in 2019, which was subsequently codified in state
15                statute.”)]11
16              Plaintiffs’ counsel requested Defendants’ COVID-19 plan address how prison
17                operations and health care services will continue to operate, when staff stay
18                home because they are sick, in self-quarantine, or caring for family members.
19
20         9
              The Ninth Circuit has held that an adequate supply of clean water is essential for
21   the basic human needs of incarcerated people. See Johnson v. Lewis, 217 F.3d 726, 732
     (9th Cir. 2000) (lack of drinking water contributed to Eighth Amendment violation).
22           10
                “Inmates are almost always in an ‘indigent’ mode. They seldom have outside
     resources and most have no source of income while incarcerated. They most often rely on
23   a spouse, mother, or other family member to provide funds they can use for toiletries,
     over-the-counter medications like analgesics and antacids, telephone calls, writing paper
24   and pens, sanitary napkins, candy, etc. These ‘extras’ become extremely important to one
     who is locked up 24 hours per day. The inmate may well choose to forgo treatment of a
25   medical problem in order to be able to buy the shampoo or toothpaste.” Nat’l Comm’n on
     Corr. Health Care, Charging Inmates a Fee for Health Care Services (Oct. 2012),
26   http://www.ncchc.org/charging-inmates-a-fee-for-health-care-services.
             11
                Under Ariz. Rev. Stat. § 26-307(A), “a state agency, when designated by the
27   Governor, may make, amend and rescind orders, rules and regulations necessary for
     emergency functions.” March 11, 2020 Declaration of Emergency, available at
28   https://azgovernor.gov/sites/default/files/declaraton_0.pdf.

                                                   -7-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 9 of 19



 1               [Kendrick Decl. Ex. 1 at 9]12 This is of the gravest importance, and is only
 2               exacerbated by the fact that Defendants and their contractor are already
 3               profoundly understaffed. Defendants recently reported to the Legislature that
 4               the department is suffering from a statewide shortage of custody officers, with a
 5               statewide vacancy rate of 19.9% of officers, including a vacancy rate of 38.5%
 6               at ASPC-Eyman and 32.3% at ASPC-Florence. [See Jt. Legis. Budget Comm.,
 7               54th Legis., Second Quarter Officer Staffing Report (Dec. 11, 2019) at 2,
 8               https://www.azleg.gov/jlbc/jlbcag121119rev2.pdf]
 9           Defendants and their contractor likewise suffer from widespread shortages of
10               health care staff at multiple prisons across the state. [Kendrick Decl. Ex. 2
11               (ADCM1600190-1600200, Jan. 3, 2020 staffing report)]            This is the most
12               recent version Defendants have provided. [Id. ¶ 19]
13                  o At ASPC-Douglas, there is no medical director. [Kendrick Decl. Ex. 2,
14                     at ADCM1600191]
15                  o At ASPC-Eyman, there are 30 vacant health care positions prison-wide,
16                     with only half of the Full Time Equivalent (“FTE”) Registered Nurse
17                     (“RN”) positions filled. [Id. at ADCM1600192; see also Doc. 3508-1 at
18                     5-25 (December 2019 monitoring report detailing the staggering impact
19                     of health care staff shortages on ASPC-Eyman’s ability to run basic
20                     functions such as nurse’s line, insulin administration, provider’s line,
21                     medication distribution, and response to emergencies)].
22                  o At ASPC-Florence, the Facility Health Administrator reported to
23
            12
               On March 15, 2020, Gov. Ducey ordered closed all K-12 schools in the State
24   from March 16-27, 2020. See Open Letter to Arizona Families, Educators, School
     Leaders, and Education Community from Gov. Doug Ducey and State School
25   Superintendent Kathy Hoffman, available at https://azgovernor.gov/governor/blog/
     2020/03/open-letter-arizona-families-educators-school-leaders-and-education-community
26   (“The safest place for children during this time is at home. They should not be cared for
     by elderly adults or those with underlying health conditions, including grandparents and
27   other family members. [. . .] We understand many parents have questions about childcare
     options. It is the recommendation of public health officials that kids who are not at school
28   remain at home to the greatest extent possible.”)

                                                  -8-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 10 of 19



 1                 Plaintiffs’ counsel on March 12, 2020 that there are 10 vacant RN FTEs
 2                 (which translates to 26 of 36 FTEs, or 72%, filled), and about 11 vacant
 3                 Licensed Practical Nurse (“LPN”) FTE positions (or 19 of 30 FTEs, or
 4                 63% filled). [Kendrick Decl. ¶ 11; Ex. 1 at 9-10]
 5              o At ASPC-Lewis, only 111.6 of 150.0 contracted FTE staff positions, or
 6                 74%, are filled complex-wide, including 0.75 of 2.0 physician FTEs
 7                 filled (37.5% filled), 17.0 of 30.0 RN FTEs filled (57% filled), 20.2 of
 8                 34.0 LPN FTEs filled (59% filled), 1.0 of 3.0 psychologist FTEs filled
 9                 (33% filled), and 7.0 of 12.0 psychology associate FTEs filled (58%
10                 filled). [Kendrick Decl. Ex. 2 at ADCM1600194].
11              o At ASPC-Perryville, the women’s prison, only 3.0 of 10.0 psychology
12                 associate FTE positions are filled (30% filled); 0.5 of 1.2 physician FTEs
13                 are filled (42% filled); 21.9 of 30.0 RN FTEs are filled (73% filled).
14                 [Id., at ADCM1600195]
15              o ASPC-Phoenix is the main intake unit for all men committed to ADC
16                 custody, and has mental health units for the most seriously mentally ill
17                 patients. Only 7.0 of 11.0 psychology associate FTEs are filled (64%),
18                 2.0 of 5.75 Nursing Assistant FTEs are filled (35%), and 1.0 of 3.0
19                 Assistant Director of Nursing FTE positions are filled (33%). [Id., at
20                 ADCM1600196]
21              o ASPC-Safford has only 2.0 of 6.0 LPN positions filled (33%). [Id., at
22                 ADCM1600197]
23              o ASPC-Tucson has a large infirmary and specialized medical and mental
24                 health housing units. The report shows 5.0 of 8.0 Assistant Director of
25                 Nursing FTE positions filled (63%), 25.7 of 36.0 FTE RN positions
26                 filled (71%), 33.1 of 40.0 LPN FTEs filled (83%), and 6.0 / 8.0 medical
27                 midlevel practitioner FTEs filled (75%). [Id., at ADCM1600198]
28              o ASPC-Yuma’s sole staff physician position is vacant, and only 68% of

                                             -9-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 11 of 19



 1                     the LPN FTE positions are filled. [Id., at ADCM1600200]
 2          Defendants’ COVID-19 plan also must include close coordination across the
 3              state’s ten prisons, as well as with community hospitals. It appears that as of
 4              March 12, 2020, such planning had not yet occurred. [Kendrick Decl. Ex. 1 at
 5              11; id., ¶ 12; Lomio Decl. ¶ 24] ADC has limited infirmary and medical
 6              isolation units, and in the past the department’s approach to treating infectious
 7              disease outbreaks is to send incarcerated people to the harsh conditions of
 8              maximum custody units. [See, e.g., Doc. 2993-1 at 24-26 and 30-32 (scabies
 9              outbreak at ASPC-Florence in the summer of 2018 resulted in an 81-year-old
10              man and 85-year-old man with dementia who uses a wheelchair being sent to
11              suicide watch cells in ASPC-Eyman)]13
12          Finally, in their letter, Plaintiffs’ counsel requested that Defendants and
13              Governor Ducey consider exercising his power to order the release of elderly
14              people, persons convicted of nonviolent offenses, and rehabilitated individuals
15              who present little or no risk to public safety, with a priority on the people who
16              are most vulnerable and at highest risk due to age, medical condition, or
17              disability. [Kendrick Decl. Ex. 1 at 12]
18                                           Argument
19          “The Court need not wait until a death to require compliance with its orders.”
20   Armstrong v. Brown, 939 F. Supp. 2d 1012, 1022 (N.D. Cal. 2013); see also Brown v.
21   Plata, 563 U.S. 493, 531-32 (2011) (“all prisoners in California are at risk so long as the
22   State continues to provide inadequate care… in no sense are they remote bystanders in
23   California’s medical care system. They are that system’s next potential victims”);
24
25         13
               Dr. Stern recommended to Washington county sheriffs and jail administrators
     that they should ensure that anybody put into medical quarantine not be subjected to the
26   harsh and punitive conditions of most administrative segregation / solitary confinement
     units, because “you want to do everything possible to encourage inmates to notify medical
27   staff as early as possible if they experience symptoms of infection. Fear of being placed
     in an overly-restrictive cell may delay their notification, which is counterproductive.”
28   Kendrick Decl. Ex. 1, Ex. A at 5.

                                                 -10-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 12 of 19



 1          The Constitution is violated by conditions that pose an unreasonable risk of future
 2   harm, even if that harm has not yet come to pass.
 3          That the Eighth Amendment protects against future harm to inmates is not a
            novel proposition. The Amendment, as we have said, requires that inmates
 4          be furnished with the basic human needs, one of which is “reasonable
            safety.” DeShaney, supra, 489 U.S., at 200, 109 S.Ct., at 1005. … It would
 5          be odd to deny an injunction to inmates who plainly proved an unsafe, life-
            threatening condition in their prison on the ground that nothing yet had
 6          happened to them.
 7   Helling v. McKinney, 509 U.S. 25, 33–34 (1993). The Court in Helling specifically
 8   recognized that communicable disease could constitute such an “unsafe, life-threatening
 9   condition:”
10          In Hutto v. Finney, 437 U.S. 678, 682, 98 S.Ct. 2565, 2569, 57 L.Ed.2d 522
            (1978), we noted that inmates in punitive isolation were crowded into cells
11          and that some of them had infectious maladies such as hepatitis and venereal
            disease. This was one of the prison conditions for which the Eighth
12          Amendment required a remedy, even though it was not alleged that the
            likely harm would occur immediately and even though the possible infection
13          might not affect all of those exposed. … Nor can we hold that prison
            officials may be deliberately indifferent to the exposure of inmates to a
14          serious, communicable disease on the ground that the complaining inmate
            shows no serious current symptoms.
15
     Id. at 33 (emphasis added); see also id. at 34 (citing with approval Gates v. Collier, 501
16
     F.2d 1291 (5th Cir. 1974), which held that prisoners were entitled to relief under the
17
     Eighth Amendment when they showed, inter alia, “the mingling of inmates with serious
18
     contagious diseases with other prison inmates”).
19
            COVID-19 has the potential to cause significant and life-threatening barriers to
20
     medical care and to Defendants’ ability to comply with the Stipulation. As detailed
21
     above, Arizona’s ten state-run prisons already are significantly understaffed both in terms
22
     of custody staff and health care staff. [See supra at 7-9] Should staff be exposed either in
23
     prison or in the community and show symptoms, they must be quarantined and/or treated,
24
     further reducing available staff to provide medical care or to facilitate such care by, for
25
     example, providing security and transportation services. [See Ariz. Dep’t of Health
26
     Services, Coronavirus Disease 2019 (COVID-19), Healthcare Providers, Facilities, and
27
     Partners,     https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-
28

                                                -11-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 13 of 19



 1   disease-epidemiology/index.php#novel-coronavirus-healthcare-providers           (last   visited
 2   Mar. 15, 2020) (“If an exposed HCW [healthcare worker] develops symptoms of COVID-
 3   19, they should be restricted from patient care”)] And Defendants’ ability to rely on
 4   agency and as-needed medical staff may decrease as community demand for those
 5   services increases.   For the same reason, the availability of community healthcare
 6   services, including for hospitalization and specialty appointments, may be substantially
 7   curtailed. [Doc. 1754 at 3-4 (ordering “Defendants to use the health care services in the
 8   community to ensure compliance with” performance measures), aff’d, Parsons v. Ryan,
 9   912 F.3d 486 (9th Cir. 2018)] When COVID-19 arrives in the prison system, demands on
10   healthcare services generally—including medical and custody staff—will only increase as
11   more patients require screening, isolation, testing, and clinical management.
12          Adequate staffing is critical to compliance with the Stipulation.           The Court
13   appointed Dr. Stern as an expert under Federal Rule of Evidence 706, and directed him,
14   among other things, to “evaluate causes of noncompliance and the barriers to compliance
15   and propose written recommendations to alleviate them.” [Doc. 3089 at 2] Dr. Stern
16   concluded that, to comply with the Stipulation, “[s]taffing levels need to be increased,”
17   and noted that at least one prison was “dangerously understaffed.” [Doc. 3379 at 95, 97;
18   see also id. at 90 (“By far the most critical barrier to ADC’s compliance with the PMs in
19   this case is insufficient funding of health care services.” (emphasis in original))]
20          That is unsurprising. Plaintiffs’ experts have long explained that adequate staffing
21   is a necessary prerequisite to compliance with the Stipulation and provision of
22   constitutional medical and mental health care.14 Several performance measures explicitly
23
            14
               See, e.g., Doc. 1539 at 5 ¶ 9 (Declaration of Todd R. Wilcox) (concluding that
24   patients continued to be at an “unreasonable risk of harm” as a result of inadequate
     staffing, and some “suffer preventable deaths”); id. at 29 ¶ 68 (“When fragile infirmary
25   level patients are not seen sufficiently often, many will suffer harm, and some may die.”);
     Doc. 1104-1 at 22 ¶ 53 (Confidential Report of Robert L. Cohen, M.D.) (“Very
26   predictably, inadequate staffing drives appointment backlogs and treatment delays.”); id.
     at 16 ¶ 33 (“where corners are cut in providing medical care by having too few
27   professional staff and an inadequate budget, patients will suffer, and sometimes die,
     because of systemic neglect”); Doc. 1104-2 at 12 (Expert Report of Pablo Stewart, M.D.)
28   (“the chronic shortage of mental health staff, delays in providing or outright failure to

                                                 -12-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 14 of 19



 1   set staffing minimums.15 Others address the frequency of patient encounters with medical
 2   and mental health staff.16 Others relate to provider review of diagnostic reports, acting
 3   upon those reports, and communicating the results to patients.17 And still others relate to
 4   nursing staff triaging and responding to Health Needs Requests (“HNRs”), which are
 5   requests for health care, and referring patients to see providers.18 Finally, some relate to
 6
 7   provide mental health treatment, the gross inadequacies in the provision of psychiatric
     medications, and the other deficiencies identified in this report are statewide systemic
 8   problems, and prisoners who need mental health care have already experienced, and will
     experience, a serious risk of injury to their health if these problems are not addressed”);
 9   Doc. 1538-1 at 73, 80 (Third Supplemental Expert Report of Pablo Stewart, M.D.)
     (discussing staffing shortages that “result in needed services not being provided,”
10   including nurse’s line and noting “failure of mental health treatment” that “are
     attributable, in whole or in part, to inadequate staffing,” including “improper and
11   dangerous practices” where “some prisoners (including those with SMI) have had their
     psychotropic medications simply expire with no psychiatric follow-up; others have had
12   their medications renewed without being seen by a psychiatrist”); id. at 83 (“Many
     patients, including those with serious mental illness (SMI), have experienced
13   extraordinarily long delays in seeing a psychiatrist, during which they were in extreme
     distress and/or at serious risk of suicide.”); id. at 10 ¶ 22 (“ADC records . . . acknowledge
14   chronic shortages of mental health staff, and explicitly link these shortages with ADC’s
     failure to comply with the mental health Performance Measures.”).
15           15
                 PM 1 (“Each ASPC will maintain, at a minimum, one RN onsite 24/7, 7
     days/week.”); PM 2 (Each ASPC will maintain, at a minimum, one Medical Provider (not
16   to include a dentist) onsite during regular business hour[s] and on-call at all other times.”);
     PM 3 (“Dental staffing will be maintained at current contract levels—30 dentists.”); PM 4
17   (“Infirmary staffing will be maintained with a minimum staffing level of 2 RNs on duty in
     the infirmary at all times at Tucson & Florence infirmaries and a minimum of one RN on
18   duty in the infirmary at all times at Perryville and Lewis infirmaries.”).
             16
                 See, e.g., PM 54 (“Chronic disease inmates will be seen by the provider as
19   specified in the inmate’s treatment plan, no less than every 180 days unless the provider
     documents a reason why a longer time frame can be in place.”); PM 66 (“In an IPC, a
20   Medical Provider encounters [sic] will occur at a minimum every 72 hours.”); PM 80
     (“MH-3A prisoners shall be seen a minimum of every 30 days by a mental health
21   clinician.”); PM 85 (“MH-3D prisoners shall be seen by a mental health provider within
     30 days of discontinuing medications.”); PM 92 (“MH-3 and above prisoners who are
22   housed in maximum custody shall be seen by a mental health clinician for a 1:1 or group
     session a minimum of every 30 days.”); PM 93 (“Mental health staff (not to include
23   LPNs) shall make weekly rounds on all MH-3 and above prisoners who are housed in
     maximum custody.”); PM 94 (“All prisoners on a suicide or mental health watch shall be
24   seen daily by a licensed mental health clinician or, on weekends or holidays, by a
     registered nurse.”).
25           17
                 See, e.g., PM 46 (“A Medical Provider will review the diagnostic report,
     including pathology reports, and act upon reports with abnormal values within five
26   calendar days of receiving the report at the prison.”); PM 47 (“A Medical Provider will
     communicate the results of the diagnostic study to the inmate upon request and within
27   seven calendar days of the date of the request.”).
             18
                See, e.g., PM 37 (“Sick call inmates will be seen by an RN within 24 hours after
28   an HNR is received (or immediately if identified with an emergent need, or on the same

                                                  -13-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 15 of 19



 1   the timely provision and renewal of medication.19
 2          This Court previously has ordered Defendants to produce a plan when there was a
 3   potential disruption in provision of healthcare services—namely, when Centurion of
 4   Arizona, LLC, replaced Corizon, Inc., as the correctional healthcare service provider.
 5   [Doc. 3234 at 1 (“This is a substantial transition that requires advance coordination to
 6   ensure ADC’s 33,000 prisoners receive continuity of care, particularly concerning
 7   provision of prescription medication, specialty consultations, diagnostic testing, and
 8   necessary emergency treatment. . . . The Court agrees that planning is necessary to ensure
 9   that health care and compliance with the Stipulation is continued unabated.”)]
10   Nonetheless, by Defendants’ own admission, the transition resulted in an inability to
11   comply with the terms of the Stipulation.20 COVID-19 poses a threat of far greater
12   magnitude. Therefore, the Court expert should review Defendants’ plan and ensure that it
13   is appropriate.
14                               Conclusion and Prayer for Relief
15          There is a real and immediate risk that class members incarcerated in Arizona
16   prisons will die or suffer serious medical injuries due to Defendants’ failure to prepare for
17   the COVID-19 pandemic. ADC and Centurion to date have exhibited no interest in
18
     day if identified as having an urgent need).”); PM 39 (“Routine provider referrals will be
19   addressed by a Medical Provider and referrals requiring a scheduled provider
     appointments [sic] will be seen within fourteen calendar days of the referral.”); PM 98
20   (“Mental health HNRs shall be responded to within the timeframes set forth in the Mental
     Health Technical Manual (MHTM) (rev. 4/18/14), Chapter 2, Section 5.0.”).
21           19
                 See, e.g., PM 11 (“Newly prescribed provider-ordered formulary medications
     will be provided to the inmate within 2 business days after prescribed, or on the same day,
22   if prescribed STAT.”); PM 13 (“Chronic care and psychotropic medication renewals will
     be completed in a manner such that there is no interruption or lapse in medication.”);
23   PM 14 (“Any refill for a chronic care or psychotropic medication that is requested by a
     prisoner between three and seven business days prior to the prescription running out will
24   be completed in a manner such that there is no interruption or lapse in medication.”).
             20
                 See, e.g., Doc. 3501 at 275 (“Basis for Noncompliance: . . . [T]here are
25   providers that provided services prior to the transition who will no longer provide services
     to the inmate population without a contract in place.”); id. at 291 (same); id. at 298
26   (same); id. at 290 (“Basis for Noncompliance: Due to the transition, there was a period of
     time that routine referrals could not be processed at the request of the outgoing
27   contractor.”); id. at 299 (“Basis for Non-Compliance: Due to the transition, the demand
     outpaced available resources in processing consult referrals and finding offsite specialists
28   to see the inmates.”).

                                                 -14-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 16 of 19



 1   preparing for the tsunami that already is in the community and may soon crash through
 2   the prison gates (if it is not there already), swamping the department and its contractor’s
 3   ability to respond and protect the lives of those in its custody.
 4          The Court should order Defendants to take this problem seriously and take all
 5   appropriate actions to protect class members. In particular, the Court should order
 6   Defendants to collaborate with Dr. Stern, a correctional healthcare expert, to immediately
 7   develop and implement a plan for the prevention and management of COVID-19 in the
 8   State’s prisons. Specifically, the plan should include the following components:
 9          1. Patient education;
10          2. Screening, testing, treatment, and housing of class members;
11          3. Provision of hygiene and cleaning supplies;
12          4. Health care and custody staffing plans;
13          5. Coordination with community hospitals and among the ten prisons; and
14          6. Reduction in the density of the population for class members who are high risk
15             according to the standards set forth by the CDC.
16          Plaintiffs ask that the Court order Defendants to file this plan with the Court no
17   later than March 20, 2020, and order Dr. Stern to submit a statement on March 23, 2020,
18   setting forth his opinion of whether Defendants’ plan is adequate to address the issues
19   raised by COVID-19.
20          Additionally, Plaintiffs request that the Court immediately order Defendants to
21   suspend all Department orders, policies, and/or regulations that:
22          1. Charge class members for hygiene supplies including soap;
23          2. Charge class members $4.00 for submitting a Health Needs Request seeking
24             medical care;
25          3. Designate ethyl-alcohol based hand sanitizer as contraband.
26          Such suspension of these financial charges and restrictions on sanitizers should be
27   immediately communicated to class members via public address announcements in all
28   housing units and yards and visible postings in English and Spanish in all housing units,

                                                  -15-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 17 of 19



 1   medical clinics, dining and programming spaces.            Class members incarcerated in
 2   maximum custody, detention, and watch units should be provided individual written and
 3   verbal notification in English and Spanish.21 Defendants should submit an affidavit no
 4   later than March 27, 2020, certifying that such notification occurred at all ten prisons.
 5          A proposed order is attached.
 6
                                             Respectfully submitted,
 7
     Dated: March 16, 2020                   PRISON LAW OFFICE
 8
                                             By: s/ Corene T. Kendrick
 9                                              Donald Specter (Cal. 83925)*
                                                Alison Hardy (Cal. 135966)*
10                                              Sara Norman (Cal. 189536)*
                                                Corene T. Kendrick (Cal. 226642)*
11                                              Rita K. Lomio (Cal. 254501)*
                                                PRISON LAW OFFICE
12                                              1917 Fifth Street
                                                Berkeley, California 94710
13                                              Telephone: (510) 280-2621
                                                Email: dspecter@prisonlaw.com
14                                                        ahardy@prisonlaw.com
                                                          snorman@prisonlaw.com
15                                                        ckendrick@prisonlaw.com
                                                          rlomio@prisonlaw.com
16
                                                 *Admitted pro hac vice
17
                                                 David C. Fathi (Wash. 24893)*
18                                               Amy Fettig (D.C. 484883)**
                                                 Eunice Hyunhye Cho (Wash. 53711)*
19                                               ACLU NATIONAL PRISON PROJECT
                                                 915 15th Street N.W., 7th Floor
20                                               Washington, D.C. 20005
                                                 Telephone: (202) 548-6603
21                                               Email: dfathi@aclu.org
                                                          afettig@aclu.org
22                                                        echo@aclu.org
23                                               *Admitted pro hac vice. Not admitted in DC;
                                                  practice limited to federal courts.
24                                               **Admitted pro hac vice
25
26
27          21
                Persons who do not speak English or Spanish fluently should have the
     notification in their primary language. This should include deaf persons who rely upon
28   American Sign Language.

                                                 -16-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 18 of 19



 1                                         Jared Keenan (Bar No. 027068)
                                           Casey Arellano (Bar No. 031242)
 2                                         ACLU FOUNDATION OF ARIZONA
                                           3707 North 7th Street, Suite 235
 3                                         Phoenix, Arizona 85013
                                           Telephone: (602) 650-1854
 4                                         Email: jkeenan@acluaz.org
                                                    carellano@acluaz.org
 5
                                           Daniel C. Barr (Bar No. 010149)
 6                                         Amelia M. Gerlicher (Bar No. 023966)
                                           John H. Gray (Bar No. 028107)
 7                                         PERKINS COIE LLP
                                           2901 N. Central Avenue, Suite 2000
 8                                         Phoenix, Arizona 85012
                                           Telephone: (602) 351-8000
 9                                         Email: dbarr@perkinscoie.com
                                                    agerlicher@perkinscoie.com
10                                                  jhgray@perkinscoie.com
11                                   Attorneys for Plaintiffs Shawn Jensen; Stephen
                                     Swartz; Sonia Rodriguez; Christina Verduzco;
12                                   Jackie Thomas; Jeremy Smith; Robert Gamez;
                                     Maryanne Chisholm; Desiree Licci; Joseph
13                                   Hefner; Joshua Polson; and Charlotte Wells, on
                                     behalf of themselves and all others similarly
14                                   situated
15
                                     ARIZONA CENTER FOR DISABILITY LAW
16
                                     By:     s/ Maya Abela
17                                         Rose A. Daly-Rooney (Bar No. 015690)
                                           J.J. Rico (Bar No. 021292)
18                                         Maya Abela (Bar No. 027232)
                                           ARIZONA CENTER FOR DISABILITY
19                                         LAW
                                           177 North Church Avenue, Suite 800
20                                         Tucson, Arizona 85701
                                           Telephone: (520) 327-9547
21                                         Email: rdalyrooney@azdisabilitylaw.org
                                                      jrico@azdisabilitylaw.org
22                                                    mabela@azdisabilitylaw.org
23                                         Asim Dietrich (Bar No. 027927)
                                           5025 East Washington St., Ste. 202
24                                         Phoenix, Arizona 85034
                                           Telephone: (602) 274-6287
25                                         Email: adietrich@azdisabilitylaw.com
26                                   Attorneys for Arizona Center for Disability Law
27
28

                                           -17-
     Case 2:12-cv-00601-ROS Document 3520 Filed 03/16/20 Page 19 of 19



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on March 16, 2020, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
 6                                     Michael E. Gottfried
                                          Lucy M. Rand
 7                             Assistant Arizona Attorneys General
                                  Michael.Gottfried@azag.gov
 8                                    Lucy.Rand@azag.gov
 9                                     Daniel P. Struck
                                         Rachel Love
10                                 Timothy J. Bojanowski
                                      Nicholas D. Acedo
11                                    Ashlee B. Hesman
                                        Jacob B. Lee
12                                     Timothy M. Ray
                                     Richard M. Valenti
13                      STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                  dstruck@strucklove.com
14                                 rlove@strucklove.com
                               tbojanowski@strucklove.com
15                                nacedo@strucklove.com
                                 ahesman@strucklove.com
16                                  jlee@strucklove.com
17                                  tray@strucklove.com
                                  rvalenti@strucklove.com
18                                   Attorneys for Defendants
19
20                                                                   s/ C. Kendrick

21
22
23
24
25
26
27
28

                                               -18-
